In a negligence action by an infant and her father to recover damages for personal injuries, loss of services, etc., defendant North Shore Hospital, Inc., appeals, as limited by its brief, from a judgment of the Supreme Court, Nassau County, entered December 8, 1965, on a jury’s verdict in favor of the infant for $150,000 and in favor of her father for $5,000. Judgment, insofar as it is in favor of the plaintiff father, affirmed, without costs. Judgment, insofar as it is in favor of the infant plaintiff, reversed on the facts, action as between said plaintiff and the defendant hospital severed; and a new trial as between them granted, with costs to abide the event, unless within 30 days after entry of the order hereon, plaintiff shall serve and file a written stipulation consenting to reduce to $100,000 the amount of the verdict in her favor and to the entry of an amended judgment accordingly, in which event, the judgment, as so reduced and amended and insofar as it is in favor of said plaintiff, is affirmed, without costs. In our opinion, under all the circumstances, the verdict against defendant North Shore Hospital, Inc., in favor of the infant plaintiff was excessive to the extent indicated. Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.